Per Curiam.

The objection to the notification is insufficient. The natural construction is, that the meeting was to be in the same September in which the notification was dated, and the party could not be misled.1
As to the other objection, we see no difference in prmci pie between this case and Commonwealth v. Cutter. It is clear that a person entering into a contract of enlistment can be held to perform duty only agreeably to his contract ; and we are of opinion, that a member of a volunteer company is held for seven years, and no longer, unless he renews his enlistment. Here the petitioner has not done duty in the artillery company since the expiration of the seven years. He was moreover called upon in May 1825, to perform duty *130in the standing company, and he offered an excuse for neglect ing to comply with the requisition, and was thereupon excused ; so that there is no ground for supposing that he even intended to continue in the volunteer company.

Petition dismissed.


 On the point of notice, see Revised Stat. c. 12, § 89.